 

PE
Case 7:19-mj-03131 Document 1 Filed on 12/22/19 in TXSD Page 1 of 1

AO 91 (Rev 8/01) Criminal Complaint United District Court

      
  

United States District Court DEC 22 2019

SOUTHERN DISTRICT OF _ TEXAS

 

 

 

McALLEN DIVISION Davierd. Bradley, Clerk
UNITED STATES OF AMERICA ;
V. CRIMINAL COMPLAINT

Jesus Manuel Renteria-Zavala
Case Number: M-19-3131-M

1AE YOB: 1982
Mexico
(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief. On or about December 21, 2019 in Hidalgo _ County, in

the Southern District of __lexas
(Track Statutory Language of Offense)

being then and there an alien who had previously been deported from the United States to Mexico in pursuance of law, and thereafter
was found near Mission, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the Secretary
of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the United States;

e

in violation of Title 8 United States Code, Section(s) 1326 (Felony)
I further state that 1 am a(n) Border Patrol Agent_ and that this complaint is based on the
following facts:

Jesus Manuel Renteria-Zavala was encountered by Border Patrol Agents near Misston, Texas on December 21, 2019. The investigating agent
established that the defendant was an undocumented alien and requested record checks. The defendant claims to have illegally entered the United
States on December 21, 2019, near Hidalgo, Texas. Record checks revealed the defendant was formally deported/excluded from the United States
on October 25, 2019 through Del Rio, Texas. Prior to deportation/exclusion the defendant was instructed not to return to the United States without
permission from the U.S. Attorney General and/or the Secretary of Homeland Security. On January 24, 2019 the defendant was convicted of
Unlawful Production of a Document or Authentication Feature and sentenced to sixteen (16) months confinement.

 

I declare under penalty of perjury that the statements in this complaint are true and correct. Executed on December 22, 2019.

Continued on the attached sheet and made a part of this complaint: [ ves [x]no
Submitted by reliable electronic means, sworn to and attested
telephonically per Fed. R. Cr.P.4.1, and probable cause found on:

iSi Mickel Gonzalez
Signature of Complainant

Mickel Gonzalez

 

 

 

December 22, 2019 4:18 p.m. Printed Name of Complainant :
Date , CO
Peter E Ormsby _U.S. Magistrate Judge L Ce Z ae

 

Name and Title of Judiclal Officer

 

Signature of Judicial Officer
